        Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                        Criminal No   . l%r /0I17
                                                        Violations:
               V.


                                                        Count One: Conspiracy to Commit Wire Fraud
(1) PAUL IWUANYANWU and                                 (18U.S.C. § 1349)
(2) LARRY BROWN, JR.,
                                                        Count Two: Wire Fraud
                        Defendants
                                                        (18U.S.C. § 1343)

                                                        Count Three: Unlawful Monetary Transactions
                                                        (18U.S.C. § 1957)

                                                        Forfeiture Allegation:
                                                        (18 U.S.C.§ 981 (a)(1)(C),
                                                        28U.S.C. §2461)

                                                        Money Laundering Forfeiture Allegation:
                                                        (18 U.S.C.§ 982(a)(1))

                                          INDICTMENT


        At all times relevant to this Indictment:


                                       General Allegations


       1.     Defendant Paul IWUANYANWU ("IWUANYANWU") was an individual

residing in Medfield, Massachusetts.

       2.     Defendant Larry BROWN, JR. ("BROWN") was an individual residing in

Lafayette, Louisiana.

       3.     Victim Company 1 was a custom tube and pipe manufacturer based in Illinois.

Neither IWUANYANWU nor BROWN has ever worked for, or been affiliated with, Victim

Company 1.


                                                    1
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 2 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 3 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 4 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 5 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 6 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 7 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 8 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 9 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 10 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 11 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 12 of 13
Case 1:19-cr-10119-DJC Document 23 Filed 04/09/19 Page 13 of 13
